Order entered December 17, 2018




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-01315-CV

     IN RE THE UNKNOWN HEIRS, AND HEIRS WHOSE WHEREABOUTS IS
          UNKNOWN, OF THELMA FRANCIES SHAW BRADY, Relators

               Original Proceeding from the County Court at Law No. 2
                               Grayson County, Texas
                            Trial Court Cause No. 025128

                                      ORDER
                   Before Justices Lang-Miers, Fillmore, and Stoddart

      Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus.


                                                 /s/   ELIZABETH LANG-MIERS
                                                       JUSTICE